233 F.2d 876
In re FIRST NATIONAL BANK OF MONTGOMERY, as executor of the Estate of Algernon Blair, deceased, Praying for a Writ of Mandamus.
No. 16096.
United States Court of Appeals Fifth Circuit.
June 1, 1956.

Fred S. Ball, Jr., Montgomery, Ala., for petitioner.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
Petitioner applies for leave to file a petition for a writ of mandamus by which it seeks to have this Court direct Honorable Frank M. Johnson, Jr., United States District Judge, to vacate an order entered by the District Court for the Middle District of Alabama pursuant to 28 U.S.C.A. § 1404(a) transferring to the United States District Court for the Southern District of Florida petitioner's action against Seaboard Surety Company. It affirmatively appears that said action might have been brought in the District to which it was transferred, and that such transfer vests jurisdiction in the District Court for such District. It further appears that in making the transfer the District Court considered the convenience of the parties and witnesses and the interest of justice, and did not abuse its discretion. See Ex parte Chas. Pfizer & Co., 5 Cir., 225 F.2d 720. The motion for leave to file a petition for a writ of mandamus is therefore denied.


2
Denied.